DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 11, line 4
	“the processor”  should be changed to: -- the computer processor --
2.	 In Claim 12, line 2
	“the processor”  should be changed to: -- the computer processor --
3.	 In Claim 13, line 1
	“the processor”  should be changed to: -- the computer processor --
4.	 In Claim 15, line 1
	“the logical segments”  should be changed to: -- the one or more logical segments --
5.	 In Claim 16, line 2

6.	 In Claim 17, line 2
	“the processor”  should be changed to: -- the computer processor --
7.	 In Claim 18, line 2
	“the text matches”  should be changed to: -- the text fragments matches --


Response to Amendment/Argument after Patent Board Decision	07/15/2021
	This office action is responsive to Patent Board Decision received July 15, 2021.  Claims 1-10 & 19-25 affirmed and Claims 11-18 reversed. 


Allowable Subject Matter
1.	Claims 11-18 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 11-18 uniquely identify the distinct features of natural language processing of unstructured data.
The closest prior art made of record is Bennett (US 20050086059 A1) in combination with Krishnamurthy (US 20160364377 A1).
The cited reference (Bennett) teaches wherein a client device incorporates partial speech recognition for recognizing a spoken query by a user. The full recognition process is distributed over a client/server architecture, so that the amount of partial recognition signal processing tasks can be allocated on a dynamic basis based on processing resources, channel conditions, etc. 
The cited reference (Krishnamurthy) teaches wherein  a method and a language processing and knowledge building system (LPKBS) for processing textual data, receives textual data and a language object; segments the textual data into sentences and each sentence into words; generates a list of one or more natural language phrase objects (NLPOs) for each word by identifying vocabulary classes and vocabulary class features for each word based on vocabulary class feature differentiators; creates sentence phrase lists, each including a combination of one NLPO selected per word from each list of NLPOs; groups two or more NLPOs in each sentence phrase list based on word to word association rules, the vocabulary classes, the vocabulary class features, and a position of each NLPO; replaces each such group of NLPOs with a consolidated NLPO; maps each segmented sentence to a sentence type; identifies a semantic item for each mapped NLPO; and identifies and stores associated attributes and relations.
The cited references fails to disclose computer system for natural language processing (NLP), the computer system comprising a computer processor, a computer memory operatively coupled to the computer processor and the computer memory having disposed within it computer program instructions that, when executed by the processor, cause the computer system to carry out the steps of: receiving unstructured data from a user input; decomposing the unstructured data into text fragments; receiving logical segment evaluation criteria from the user input; identifying features of the text fragments; and assigning a score to the text fragments for one or more logical segments. As a result and for these reasons, Examiner indicates Claims 11-18 as allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677